Case: 19-11146    Date Filed: 01/09/2020   Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-11146
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:17-cr-00227-BJD-PDB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                     versus

PRYCE ELIJAH DEMARS,

                                                           Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (January 9, 2020)

Before MARTIN, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Aliza Bloom, appointed counsel for Pryce Demars in this direct criminal

appeal, has moved to withdraw from further representation of Demars and filed a
              Case: 19-11146    Date Filed: 01/09/2020   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

merit of the appeal is correct. Because independent examination of the record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Demars’s conviction and sentence are AFFIRMED.




                                         2